F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                        MAR 15 2000
                                 TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.                                            No. 99-2087
                                                (D. Ct. No. CR-98-775-SC)
 MAURILIO CONTRERAS-                                    (D. N. Mex.)
 MURATALLA,

               Defendant - Appellant.


                            ORDER AND JUDGMENT *


Before TACHA, HOLLOWAY, and BRORBY, Circuit Judges.


      Defendant Maurilio Contreras-Muratalla appeals from the district court’s

denial of his motion for a sentence reduction under 18 U.S.C. § 3553(f). We

exercise jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and

affirm.

                                        I.

      Defendant entered a United States Border Patrol checkpoint near Las



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Cruces, New Mexico early on the morning of June 14, 1998. A Border Patrol

agent observed that defendant appeared nervous while answering routine

citizenship questions. The agent asked defendant who owned the vehicle he was

driving. After a pause, defendant identified his cousin as the owner.

      Because of defendant’s demeanor during questioning, the agent referred

him to secondary inspection. There defendant consented to a search of the

vehicle. The search yielded 142.02 net kilograms (313 pounds) of marijuana

valued at $250,000. Defendant was subsequently arrested.

      After his arrest, defendant admitted to DEA agent Joe Willingham that he

knew the car contained marijuana. He said that a man named “Jose Cortez” had

furnished both the car and the contraband, and that he was to deliver the car to

Los Angeles, California and receive $800 upon delivery.

      Defendant waived indictment and pled guilty to possession with intent to

distribute 100 kilograms of marijuana in violation of 21 U.S.C. §§ 841(a)(1) and

841(b)(1)(B), and to aiding and abetting in violation of 18 U.S.C. § 2. He met

again with Willingham for a debriefing on January 13, 1999.

      In the debriefing, defendant repeated his previous confession and added

several details. He said that the courier transaction originated in a chance

encounter with Cortez while defendant was in Juarez, Mexico to visit his

hospitalized grandmother. Defendant said that Cortez suggested a means by


                                         -2-
which defendant could earn money to pay for his grandmother’s expenses. Cortez

then arranged for defendant to transport the marijuana from El Paso, Texas to Los

Angeles. Defendant stated that in addition to the $800 he was to receive upon

delivery of the marijuana, he had been given $1000 in up-front expense money.

      Defendant also said that he was to deliver the car at 6:00 a.m. to a

McDonald’s restaurant in Los Angeles, where two men in a brown pickup truck

would utter a code name and retrieve the car. Defendant did not name the two

men or provide any further information about Cortez; he claimed that he had no

means of contacting these people if they did not find him. Willingham asked

defendant to specify the precise address of the McDonald’s, and defendant was

unable to do so. Given the distance between Las Cruces, where the Border Patrol

stopped defendant, and Los Angeles, Willingham advised defendant that he would

not have been able to reach Los Angeles by 6:00 on the morning of June 14, 1998.

Defendant replied that he had meant to say that he was to deliver the car at 6:00

a.m. on June 15, 1998. Willingham then noted that if that were true, defendant

would have arrived in Los Angeles 12 hours early. Defendant responded that he

was supposed to stay in a Los Angeles motel on June 14, and then deliver the

marijuana at 6:00 a.m. on June 15.

      After an evidentiary hearing, the district court sentenced defendant to the

statutory minimum sixty months’ imprisonment and four years’ supervised


                                        -3-
release. Defendant moved for a sentence reduction under 18 U.S.C. § 3553(f),

and the court denied the motion.

                                          II.

        We review the district court’s specific conclusion that a defendant is not

eligible for relief under § 3553(f) for clear error. United States v. Roman-Zarate,

115 F.3d 778, 784 (10th Cir. 1997). Section 3553(f) provides that a sentencing

court

        shall impose a sentence pursuant to guidelines promulgated by the United
        States Sentencing Commission . . . without regard to any statutory
        minimum sentence, if the Court finds at sentencing . . . that . . .

              ....

               . . . not later than the time of the sentencing hearing, the defendant
        has truthfully provided to the Government all information and evidence the
        defendant has concerning the offense or offenses that were part of the same
        course of conduct or of a common scheme or plan, but the fact that the
        defendant has no relevant or useful other information to provide or that the
        Government is already aware of the information shall not preclude a
        determination by the court that the defendant has complied with this
        requirement.

18 U.S.C. § 3553(f)(5). To qualify for a sentence reduction under this provision,

a defendant must disclose “everything he knows about his own actions and those

of his co-conspirators.” Roman-Zarate, 115 F.3d at 784 (internal quotation marks

and citation omitted); see also United States v. Myers, 106 F.3d 936, 941 (10th

Cir. 1997) (noting that § 3553(f)(5) “is very broad, requiring disclosure of

everything the defendant knows about his own actions and those who participated

                                          -4-
in the crime with him”). For this reason, § 3553(f)(5) has been termed the “tell

all you can tell” requirement. United States v. Acosta-Olivas, 71 F.3d 375, 378-

79 (10th Cir. 1995) (internal quotation marks and citation omitted).

      The district court found that defendant had been less than complete and

truthful in his interviews with the government. Specifically, the court found that

      [Section 3553(f)] provides that the defendant must give a complete and
      truthful statement. . . . I find it very hard to believe that you have a chance
      encounter in a hospital . . . between two complete strangers, and out of that
      encounter a business transaction evolves . . . for the driving of a car . . . to
      an unidentified McDonald’s someplace in Los Angeles.
             Also, the fact that he carried a very valuable cargo with him and had
      no way to contact the owner or the person who had entrusted the cargo to
      him, that doesn’t make a lot of sense to me. . . . [I]t casts doubt on
      believability.

Sentencing Tr. at 43. The court concluded that defendant did not present

sufficient evidence that he truthfully provided to the government all information

and evidence he had concerning the offense.

      Nothing in the record suggests that the court clearly erred in finding that

defendant was not completely truthful. The decision not to grant a reduction in

defendant’s sentence is AFFIRMED.

                                        ENTERED FOR THE COURT,



                                        Deanell Reece Tacha
                                        Circuit Judge



                                         -5-